DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 3/2/2021 has been entered. Claims 1-10, 14-18 and 21 remain pending in the application. Claims 11-13 and 19-20 have been cancelled. Claim 21 is new. Applicant’s amendments to the Specification every objection previously set forth in the Non-Final Office Action mailed 12/14/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Pub. No. 2016/0361015), hereinafter referred to as Wang, and further in view of Choi et al. (WO 96/19976), hereinafter referred to as Choi. 
Regarding claim 1, Wang discloses a medical device, comprising: a hub (wearable device, paragraph 82); and an adhesive patch (adhesive structure 500, Fig. 5B) coupled (via adhesion layer 530, Fig. 5B) to the hub (wearable device, paragraph 82) so as to extend beyond a perimeter of the hub for a distance (see paragraph 105 that adhesion layer 530 is the same size as the device and see Fig. 5B for the adhesive patch extending beyond perimeter of 530), the adhesive patch to couple the hub to an anatomy (skin 550, Fig. 5B), the adhesive patch (adhesive structure 500, Fig. 5B) including a plurality of coextensive layers (see layers 510, 522, 524 and 526, Fig. 5B), the plurality of coextensive layers including: a first backing layer (moisture wicking layer 510, Fig. 5B) to be coupled to the medical device (via adhesion layer 530, Fig. 5B), the first backing layer (moisture wicking layer 510, fig. 5B) composed of a first material (see micro fabric, paragraph 106); a first adhesive layer (acrylic adhesion layer 522, Fig. 5B) coated on the first backing layer (moisture wicking layer 510, Fig. 5B); a second backing layer (polyurethane film layer 524, Fig. 5B) coupled directly to the first adhesive layer (acrylic adhesion layer 522, Fig. 5B), the second backing layer (polyurethane film layer 524, Fig. 5B) composed of a second material (polyurethane, paragraph 107), the second material (polyurethane, paragraph 107) different than the first material (micro fabric, paragraph 106); and a biocompatible second adhesive layer (silicone gel adhesion layer 526, Fig. 5B) coated on the second backing layer (polyurethane film layer, Fig. 5B), the second adhesive layer to be coupled to an anatomy (skin 550, Fig. 5B). The Examiner notes that the claimed phrase “first adhesive layer coated on the first backing layer” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
However, Wang does not explicitly disclose the first adhesive layer including a medicament encapsulated by the first adhesive layer. 
Choi teaches a transdermal skin path including multilayer laminate structure of 2 to 5 adhesive layers (abstract). Choi further teaches each adhesive layer comprises medicament (see active ingredient and drug, abstract and page 4 lines 25-28). 

The combination of Wang and Choi is hereinafter referred to as the combination of Wang and Choi. 
Regarding claim 2, the combination of Wang and Choi teaches all of claim 1, as previously discussed. Wang further teaches the first adhesive layer (acrylic adhesion layer 522, Fig. 5B) is composed of a third material (acrylic, paragraph 107), the second adhesive layer (silicone gel adhesion layer 526, Fig. 5B) is composed of a fourth material (silicone gel, paragraph 107), and the fourth material (silicone gel, paragraph 107) is different than the third material (acrylic, paragraph 107). 
Regarding claim 3, the combination of Wang and Choi teaches all of claim 2, as previously discussed. Wang further teaches the first material (see micro fabric, paragraph 106), the second material (polyurethane, paragraph 107), the third material (acrylic, paragraph 107) and the fourth materials (silicone gel, paragraph 107) are each different.
Regarding claim 4, the combination of Wang and Choi teaches all of claim 1, as previously discussed. Wang further teaches liner removably (see liner 502, Fig. 5A and paragraph 104) coupled to the second adhesive layer (silicone gel adhesion layer 526, Fig. 5B).
Regarding claim 5, the combination of Wang and Choi teaches all of claim 1, as previously discussed. Wang further teaches the first material (see micro fabric, paragraph 106) is selected from the 
Regarding claim 6, the combination of Wang and Choi teaches all of claim 1, as previously discussed. Wang further teaches the first material (micro fabric, paragraph 106) is polyester (paragraph 106) and the second material (polyurethane, paragraph 107) is polyurethane (paragraph 107). 
Regarding claim 7, the combination of Wang and Choi teaches all of claim 1, as previously discussed. Wang further teaches the second material (polyurethane, paragraph 107) is selected from the group comprising polyethylene, polypropylene, silicone film, silicone sheet, acrylic elastomer and polyurethane (paragraph 107). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S Pub. No. 2016/0361015) and Choi (WO 96/19976) as applied to claim 1 above, further in view of  Stanley et al. (U.S. Patent No. 6,261,595), hereinafter referred to as Stanley.
 Regarding claim 8, the combination of Wang and Choi teaches all of claim 1, as previously discussed. However, Wang and Choi do not teach the adhesive patch further comprises a control device to release the medicament onto the anatomy. 
	Stanley teaches a transdermal drug delivery device, further teaching a control device (heat patch element 100, Fig. 1) to release medicament onto the anatomy (abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adhesive patch (500; Wang) of Wang and Choi to include heat patch element 100 of Stanley. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the transdermal delivery of drug, as taught by Stanley (col. 1, lines 14-15). 
Claims 9-10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Pub. No. 2016/0361015), further in view of Lee et al. (U.S Pub. No. 2016/0058380), hereinafter referred to as Lee. 
Regarding claim 9, Wang discloses a medical device (wearable device and adhesive structure 500, paragraph 82 and Fig. 5B), comprising: a hub (wearable device, paragraph 82); and an adhesive patch (adhesive structure 500, Fig. 5B) coupled to the hub so as to extend beyond a perimeter of the hub for a distance (see paragraph 105 that adhesion layer 530 is the same size as the device and see Fig. 5B for the adhesive patch extending beyond perimeter of 530), the adhesive patch (adhesive structure 500, Fig. 5B)  to couple the hub (wearable device, paragraph 82) to an anatomy (skin 550, Fig. 5B), the adhesive patch including a plurality of coextensive layers see layers 510, 522, 524 and 526, Fig. 5B),  the plurality of coextensive layers including: a first backing layer (moisture wicking layer 510, Fig. 5B) coupled to hub (via adhesion layer 530, Fig. 5B), the first backing layer composed of a polyester (see paragraph 106); a first adhesive layer (acrylic adhesion layer 522, Fig. 5B) coated on the first backing layer (moisture wicking layer 510, Fig. 5B); a flexible (polyurethane film layer 524, Fig. 5B; claim 16 and paragraph 25 disclose that the first adhesion layer (520 which includes layer 524) is flexible, therefore the polyurethane film layer is flexible) second backing layer (polyurethane film layer 524, Fig. 5B) coupled directly to the first adhesive layer acrylic adhesion layer 522, Fig. 5B), the second backing layer (polyurethane film layer 524, Fig. 5B) composed of polyurethane (paragraph 106); a biocompatible second adhesive layer (silicone gel adhesion layer 526, Fig. 5B)  coated on the second backing layer (polyurethane film layer 524, Fig. 5B), the second adhesive layer (silicone gel adhesion layer 526, Fig. 5B)   to be coupled to the anatomy (skin 550, Fig. 5B); and a liner (see liner 502, Fig. 5A and paragraph 104) removably coupled to the second adhesive layer (silicone gel adhesion layer 526, Fig. 5B). The Examiner notes that the claimed phrase “first adhesive layer coated on the first backing layer” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to 
	However, Wang does not disclose the first backing layer is configured to be ultrasonically welded to the hub. The Examiner notes that the limitation “configured to be ultrasonically welded to the hub” is being treated as functional language and the Examiner is of the position that the device of Wang is fully capable of performing these functions. Regardless, Lee as described below demonstrates additional evidence.
	In addition, Lee teaches an adhesive pad system for a medical device (abstract) further teaching a first backing layer (layer 276 or layer 274, Fig. 6) is secured to the hub (sensor electronic units housing 236, Fig. 6) through a variety of techniques including adhesive or ultrasonic welding (paragraph 194). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wang by ultrasonically welding the hub (wearable device, paragraph 82; Wang) to the first backing layer (moisture wicking layer 510, Fig. 5B) instead of coupling the two via adhesive. Lee teaches that ultrasonic welding is an obvious alternate to adhesive for securing a backing layer to a hub of a medical device (paragraph 194) and therefore ultrasonic welding would achieve the same predictable results as adhesion. One of ordinary skill in the art would have been motivated to make this modification because ultrasonic welding is an obvious alternate to adhesives, as taught by Lee (paragraph 194).
	The combination of Wang and Lee is hereinafter referred to as the combination of Wang and Lee. 
	Regarding claim 10, the combination of Wang and Lee teaches all of claim 9, as previously discussed. Wang further teaches the first adhesive layer (acrylic adhesion layer 522, Fig. 5B) is composed of a third material (acrylic, paragraph 107), the second adhesive layer (silicone gel adhesion layer 526, 
Regarding claim 16, the combination of Wang and Lee teaches all of claim 9, as previously discussed. Wang further teaches the medical device (wearable device and adhesive structure 500, paragraph 82 and Fig. 5B) is a physiological characteristic sensor (see temperature sensor, paragraph 82) to be coupled to the anatomy (skin 550, Fig. 5B) to observe a physiological characteristic (see temperature, paragraph 82).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Pub. No. 2016/0361015) and Lee et al. (U.S Pub. No. 2016/0058380) as applied to claim 9 above, and further in view of Choi et al. (WO 96/19976) and Stanley et al. (U.S. Patent No. 6,261,595). 
Regarding claim 14, the combination of Wang and Lee teaches all of claim 9, as previously discussed. However, Wand and Lee do not teach one of the first adhesive layer, the second backing layer and the second adhesive layer comprise a medicament, and the adhesive patch further comprises a control device to release the medicament onto the anatomy. 
Choi teaches a transdermal skin path including multilayer laminate structure of 2 to 5 adhesive layers (abstract). Choi further teaches each adhesive layer comprises medicament (see active ingredient and drug, abstract and page 4 lines 25-28). 
Stanley teaches a transdermal drug delivery device, further teaching a control device (heat patch element 100, Fig. 1) to release medicament onto the anatomy (abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify both adhesive layers of Wang to include a medicament, as taught by Choi (page 4, lines 25-28). One of ordinary skill in the art would have been motivated to make this modification in order to provide a means to release a consistent amount of drug for a prolonged period of time (page 5, lines 1-13; Choi) in a transdermal drug delivery system. Transdermal delivery systems . 
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Pub. No. 2016/0361015) and Lee et al. (U.S Pub. No. 2016/0058380) as applied to claim 9 above, and further in view of Goldberg et al. (U.S Pub. No. 2016/0213322), hereinafter referred to as Goldberg.
Regarding claim 15, the combination of Wang and Lee teaches all of claim 9, as previously discussed. However, Wang and Lee do not disclose the medical device is an infusion unit, the hub defines a fluid flow path to receive a fluid and the infusion unit is fluidly coupled to a fluid infusion device to receive the fluid.
Goldberg teaches a carrier system for an object worn on the body (abstract) further teaching an infusion unit (see insulin pump, paragraph 41 and claim 19) comprising a hub (medical instrument 12, Fig. 1) defines a fluid flow path to receive a fluid and the infusion unit is fluidly coupled to a fluid infusion device to receive the fluid. An insulin pump necessarily has an infusion unit (such as a needle and its housing), a fluid flow path (such as tubing) and an infusion device (the pump portion). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the wearable device (paragraph 82) of Wang with the insulin pump of Goldberg (paragraph 41). One of ordinary skill in the art would have been motivated to make modification in order to provide a means for administering medication (paragraph 77; Goldberg) and  since Wang discloses the adhesive patch can be used to mount a device to the skin for an extended period of time (abstract; Wang).

Goldberg teaches a carrier system for an object worn on the body (abstract) further teaching a medical device (Fig. 1) is a fluid infusion system (see insulin pump, paragraph 41) to be coupled to the anatomy to define a fluid flow path into the anatomy. Insulin pumps necessarily define fluid flow paths to anatomy via structures such as needles and tubing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the wearable device (paragraph 82) of Wang with the insulin pump of Goldberg (paragraph 41). One of ordinary skill in the art would have been motivated to make modification in order to provide a means for administering medication (paragraph 77; Goldberg) and  since Wang discloses the adhesive patch can be used to mount a device to the skin for an extended period of time (abstract; Wang).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Pub. No. 2016/0361015) further in view of Goldberg et al. (U.S Pub. No. 2016/0213322) and Lee et al. (U.S Pub. No. 2016/0058380). 
Regarding claim 18, Wang discloses  an infusion unit, comprising: a hub (wearable device, paragraph 82); and an adhesive patch (adhesive structure 500, Fig. 5B) coupled to the hub so as to extend beyond a perimeter of the hub for a distance and to extend about the perimeter of the hub (see paragraph 105 that adhesion layer 530 is the same size as the device and see Fig. 5B for the adhesive patch extending beyond perimeter of 530), the adhesive patch (adhesive structure 500, Fig. 5B) to couple the hub to an anatomy (skin 550, Fig. 5B), the adhesive patch including a plurality of layers that are coextensive (see layers 510, 522, 524 and 526, Fig. 5B), the plurality of coextensive layers including: a first backing layer (moisture wicking layer 510, Fig. 5B) coupled to the hub (wearable device, polyester (paragraph 106); 5Appl. No. 16/400,878 Reply to Office Action of December 14, 2020a first adhesive coated on the first backing layer, the first adhesive layer (acrylic adhesion layer 522, Fig. 5B)  composed of a polyacrylate adhesive (see paragraph 87) and the first adhesive layer to be spaced apart from the anatomy (via polyurethane film layer 524 and silicone gel adhesive 526, Fig. 5B); a flexible polyurethane film layer 524, Fig. 5B; claim 16 and paragraph 25 disclose that the first adhesion layer (520 which includes layer 524) is flexible, therefore the polyurethane film layer is flexible), water resistant second backing layer (see polyurethane, paragraph 106) bonded directly to the first adhesive layer (acrylic adhesion layer 522, Fig. 5B), the second backing layer composed of a polyurethancoated on the second backing layer (see polyurethane, paragraph 106), the second adhesive layer (silicone gel adhesive 526, Fig. 5B) to be coupled to the anatomy (skin 550, Fig. 5B); and a liner (see liner 502, Fig. 5A and paragraph 104) removably coupled to the second adhesive layer (silicone gel adhesion layer 526, Fig. 5B). The Examiner notes that the claimed phrase “first adhesive layer coated on the first backing layer” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
However, Wang does not disclose the hub defines a fluid flow path to receive a fluid. 
Goldberg teaches a carrier system for an object worn on the body (abstract) further teaching a hub (see medical device 12, Fig. 1 and see insulin pump, paragraph 41) defines a fluid flow path to receive fluid. Insulin pumps necessarily define fluid flow paths receive fluid via structures such as needles and tubing. 

Additionally, Wang does not disclose the first backing layer is coupled to the hub via ultrasonic welding or the first backing layer is composed of polyester that facilitates the ultrasonic welding of the device. The claimed phrase “coupled to the hub via ultrasonic welding” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Additionally, the Examiner notes that the limitation “first backing layer is composed of polyester that facilitates the ultrasonic welding of the device” is being treated as functional language and the Examiner is of the position that the device of Wang is fully capable of performing these functions. Regardless, Lee as described below presents additional evidence.	Additionally, Lee teaches an adhesive pad system for a medical device (abstract) further teaching a first backing layer (layer 276 or layer 274, Fig. 6) is secured to the hub (sensor electronic units housing 236, Fig. 6) through a variety of techniques including adhesive or ultrasonic welding (paragraph 194). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wang by ultrasonically welding the hub (wearable device, paragraph 82; Wang) to the first backing layer (moisture wicking layer 510, Fig. 5B) instead of coupling 
	The combination of Wang, Goldberg and Lee is hereinafter referred to as the combination of Wang, Goldberg and Lee. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S Pub. No. 2016/0361015) and Lee et al. (U.S Pub. No. 2016/0058380) as applied to claim 9 above, and further in view of Choi et al. (WO 96/19976). 
Regarding claim 21, the combination of Wang and Lee teaches all of claim 9, as previously discussed. However, the combination of Wang and Lee does not teach the first adhesive layer includes a medicament encapsulated by the first adhesive layer.
Choi teaches a transdermal skin path including multilayer laminate structure of 2 to 5 adhesive layers (abstract). Choi further teaches each adhesive layer comprises medicament (see active ingredient and drug, abstract and page 4 lines 25-28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify both adhesive layers of Wang to include a medicament, as taught by Choi (page 4, lines 25-28). One of ordinary skill in the art would have been motivated to make this modification in order to provide a means to release a consistent amount of drug for a prolonged period of time (page 5, lines 1-13; Choi) in a transdermal delivery system. Transdermal delivery systems are easy to use and allow an active drug to be consistently absorbed into a living body and their use can be stopped as soon as adverse effect is noticed, as taught by Choi (page 2, lines 16-22). 

Response to Arguments
Applicant's arguments filed 3/2/2021 with regards to claims 1, 9, 18 and their dependents have been considered but are moot as they do not apply to the current art rejection.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SARAH ZAGORIN/
Examiner, Art Unit 3783          
/AMBER R STILES/Primary Examiner, Art Unit 3783